                                             MARGARET A. MCLETCHIE, Nevada Bar No. 10931
                                         1
                                             ALINA M. SHELL, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                             701 East Bridger Ave., Suite 520
                                         3   Las Vegas, Nevada 89101
                                             Telephone: (702) 728-5300
                                         4
                                             Facsimile: (702) 425-8220
                                         5   Email: maggie@nvlitigation.com
                                             Attorneys for Plaintiff Todd Evans
                                         6
                                         7                                 UNITED STATES DISTRICT COURT
                                         8                                         DISTRICT OF NEVADA
                                         9
                                        10   TODD EVANS,                                        Case No.: 3:18-cv-00283-RCJ-WGC

                                        11                    Plaintiff,
                                                                                                 STIPULATION AND ORDER TO
                                        12   vs.                                                 EXTEND THE BRIEFING
                                        13                                                       SCHEDULE
(702)728-5300 (T) / (702)425-8220 (F)




                                             JAMES DZURENDA, et al.,                             (ECF No. 33)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                                               Defendants.                       (THIRD REQUEST)
                                        15
                                        16
                                        17            Pursuant to LR IA 6-1, Plaintiff TODD EVANS and Defendants JAMES

                                        18   DZURENDA, ROMEO ARANAS, JOHN KEAST, DR. JONES, and DR. MAR

                                        19   (collectively “Defendants”), by and through their respective counsel, hereby stipulate and

                                        20   request that this Court extend the deadline to file Opening Briefs (ECF No. 33) by an

                                        21   additional thirty (30) days, extending the deadline from March 20, 2020 to April 20, 2020.

                                        22   Parties further stipulate that the deadline for any responses shall be extended by twenty-

                                        23   eight (28) days from April 10, 2020 (ECF No. 33) until May 8, 2020. This is the third

                                        24   stipulation for extension of time for parties to file their Opening Briefs.

                                        25            This Request for an extension of time is not sought for any improper purpose or

                                        26   other purpose of delay. This request for extension is based upon the following:

                                        27            Counsel for Plaintiff TODD EVANS initiated this request due to conflicting

                                        28   deadlines in other cases. Specifically, counsel Alina M. Shell is counsel in In Re: D.O.T.



                                                                                            1
                                         1   Litigation (Eighth Judicial District Court Case No. A-19-787004-B). The court presiding
                                         2   over In Re: D.O.T. Litigation has set a discovery deadline of March 13, 2020, and scheduled
                                         3   a bench trial for April 20, 2020. The demands of completing discovery in this multi-party
                                         4   consolidated case in advance of trial has interfered with counsel’s ability to complete the
                                         5   opening brief in this matter. Additionally, the undersigned’s law office has recently begun
                                         6   transitioning to working remotely in light of the ongoing COVID-19 public health
                                         7   emergency. Accordingly, counsel requires additional time to adequately represent Mr.
                                         8   Evans’ interests in this matter.
                                         9            WHEREFORE, the parties respectfully request that this Court extend the deadline
                                        10   to file Opening Briefs (ECF No. 33) to up to and including April 20, 2020 and any Responses
                                        11   to be filed by May 8, 2020.
                                        12            IT IS SO STIPULATED.
                                        13
                                             DATED this 18th day of March, 2020.              DATED this 18th day of March, 2020.
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                             MCLETCHIE LAW                                    ATTORNEY GENERAL’S OFFICE
                                        15
                                        16
                                        17   /s/ Alina M. Shell                                /s/ Douglas R. Rands
                                             Margaret A. McLetchie, NBN 10931                  Aaron D. Ford, Nevada Attorney General
                                        18   Alina M. Shell, NBN 11711                         Douglas R. Rands, Nevada Bar No. 3572
                                        19   701 E. Bridger Ave., Suite 520                    100 N. Carson Street
                                             Las Vegas, NV 89101                               Carson City, Nevada 89701-4717
                                        20   Attorneys of Plaintiff Todd Evans                 Attorneys for Defendants
                                        21
                                        22                                           ORDER
                                        23                                          IT IS SO ORDERED.
                                        24
                                        25
                                        26
                                                                                    HONORABLE JUDGE WILLIAM G. COBB
                                        27                                          U.S. DISTRICT COURT JUDGE
                                        28
                                                                                    DATED: March 19, 2020

                                                                                          2
